Title: From Alexander Hamilton to Arthur Lee, Walter Livingston, and Samuel Osgood, [14 September 1789]
From: Hamilton, Alexander
To: Lee, Arthur,Livingston, Walter,Osgood, Samuel



[New York, September 14, 1789]
Gentlemen

Having in consequence of my appointment as Secretary of the Treasury determined on William Duer Esquire as my Assistant, I have concluded from his situation with the late board that a delivery of the books papers and seal belonging to the department should be made to him. If this mode is agreeable to you I need only add that he is authorised on my part to carry it into execution.
I have the honor to be   With perfect esteem   Gentlemen   Your obedient servant

Alexander HamiltonSecretary of the Treasury
New York September 14th. 1789



To Samuel Osgood.
}
Esquires


Walter Livingston &


Arthur Lee



 